Hnx, O. J.
1. The evidence in this case being in conflict as to whether in fact the accused had made any confession of guilt, the court did not err in submitting that issue to the jury, and in charging generally on the law of confession as laid down in the Penal Code (1910), §§ 1031, 1032.
2. Other exceptions to the charge of the court, not being verified by the trial judge, will not be considered.
3. The evidence as to the animus furandi is exceedingly weak and unsatisfactory; but as the trial judge fully charged the law applicable to this issue, and as there are some slight circumstances from which the jury could have inferred a criminal intent on the part of the accused in taking and carrying away the property described in the indictment, this court does not feel authorized to set aside the verdict and reverse the judgment of the lower court refusing another trial.

Judgment affirmed.